Citation Nr: 1243211	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to July 26, 2007, for the grant of service connection for Type II diabetes mellitus (diabetes). 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois RO granted service connection for diabetes and assigned an initial disability rating and an effective date of July 26, 2007.  The Veteran thereafter entered a notice of disagreement with respect to the propriety of the assigned effective date.  The RO in San Juan, Puerto Rico, then issued a rating decision in December 2008 denying an earlier effective date.  The Veteran then perfected an appeal of this issue to the Board.  The San Juan RO is the current agency of original jurisdiction (AOJ). 

The Veteran testified at a formal hearing at the RO before a Decision Review Officer (DRO) in November 2010, and a transcript of that hearing is associated with the claims file.  No Board hearing was requested.

The Board observes that the Veteran submitted arguments and medical evidence in support of his appeal in 2012, after the last adjudication of the claim by the AOJ.  However, such information is duplicative of the evidence and arguments that were previously considered by the AOJ.  As such, they are not pertinent to the appeal, and there is no need to refer the evidence to the AOJ for consideration or obtain a waiver of such review from the Veteran.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board notes that the paperless claims file includes a November 2011 letter to the Veteran indicating that a notice of disagreement had been received as to certain issues that were addressed in a September 2011 rating decision, and that it was being addressed through the appellate process.  Therefore, these matters are not currently before the Board and will not be addressed at this time.
All other pertinent records in the paperless file are also in the paper claims file.  

FINDINGS OF FACT

1.  Although there are blood tests showing elevated glycosylated readings as early as January 2000, the probative evidence does not establish a diagnosis or treatment for diabetes until 2007, many years after the effective date of the liberalizing law authorizing presumptive service connection for diabetes based on exposure to herbicides while serving in Vietnam.

2.  An original claim for service connection for diabetes was received on July 26, 2007, many years after discharge from service, and more than one year after the effective date of the applicable liberalizing law.

3.  VA received no communication that constitutes a formal or informal claim for service connection for diabetes prior to July 26, 2007.


CONCLUSION OF LAW

The criteria for an effective date of July 26, 2007, for the grant of service connection for diabetes have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim arises from his disagreement with the effective date assigned following the grant of service connection for diabetes.  In a September 2007 letter, prior to the initial unfavorable rating decision, he was provided with adequate VCAA notice concerning his service connection claim, including the criteria to establish an effective date.  The Veteran was again notified of such requirements in November 2008, after disputing the initial effective date that was assigned.  Although the DRO did not specifically explain the criteria for establishing an earlier effective date during the formal RO hearing, this is not prejudicial because this is a downstream element of which the Veteran was advised prior to the initial rating decision.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. §§ 3.103).  Further, the Veteran has not alleged any prejudice as a result of any possible notice defects.  

Concerning the duty to assist, the Veteran has indicated that all treatment was at VA facilities.  Although he reports VA treatment from 1969 forward, he contends that blood tests first showed diabetes in January 2000 and that he was first diagnosed and treated in 2007.  As discussed below, the main dispute in this case is the date on which the Veteran was first diagnosed and treated for diabetes.  VA treatment records dated from 1993 through August 2008 have been obtained and considered, including the referenced blood test results.  As such, to the extent that any VA records may remain outstanding, there is no indication that they would have a reasonable possibility of helping to substantiate the claim.  Therefore, the Veteran is not prejudiced by their absence.  

The Veteran was also afforded a VA examination concerning his service connection claim for diabetes in September 2007.  Moreover, the Veteran was granted service connection for diabetes based on a liberalizing law allowing presumptive service connection for such condition on the basis of exposure to herbicides during service in the Republic of Vietnam.  The Veteran has not appealed the disability rating assigned, and there is no indication that any further medical evidence is necessary for a fair decision.  

Moreover, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a)  and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p). 
	
When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

In the instant case, the Veteran was granted presumptive service connection for diabetes based on exposure to herbicides during service in Vietnam.  An effective date of July 26, 2007, was assigned based on the date the claim for service connection was received.  See March 2008 and December 2008 rating decisions.  

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989.   Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Therefore, the effective date for the grant of service connection for diabetes must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

The Veteran's informal claim (through his representative) for service connection for diabetes based on herbicide exposure was received by VA on July 26, 2007, as indicated by the RO in the March 2008 rating decision.  The Board notes that the letterhead of the claim itself indicates a date of August 2, 2007.  However, there is a handwritten notation of July 26, 2007, and the RO informed the Veteran several times that the claim was received on July 26, 2007.  See, e.g., March 2008 and December 2008 rating decisions.  The Veteran has not disputed such determination.  As such, the Board finds that the informal service connection claim was received on July 26, 2007.  Additionally, there is no indication in the claims file that any attempt was made, by the Veteran or any authorized representative, to seek service connection for diabetes prior to that date.  

Indeed, the Veteran does not argue that he filed a formal or informal claim for service connection for diabetes prior to July 26, 2007.  Rather, he asserts that he is entitled to an earlier effective date based on VA blood test results that he believes should have led to a diagnosis of diabetes in January 2000.  The Veteran acknowledges that he was not formally diagnosed or treated until 2007, but he states that he would have filed a claim earlier if he had been previously diagnosed.

In this regard, the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.   

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.  Although the Veteran asserts that he would have sought service connection for diabetes in January 2000 if he had been formally diagnosed at that time, the fact remains that he did not actually file a claim prior to July 26, 2007.  

Because the Veteran's claim was filed many years after he was discharged from service in May 1969, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.

In this regard, there is medical evidence showing blood test results of gHbA1c or glycosylated hemoglobin A1c (blood) levels measuring 6.8 in January 2000, 6.0 in January 2002 and August 2002, and 6.3 in July 2007.  VA records also indicate that "high" reference levels for these results are 5.8 or 6.0.  However, the Veteran was not officially diagnosed or treated for diabetes until July 2007, even with consideration of the prior blood test results.  The Veteran contends that he should have been diagnosed and treated for diabetes continuously since January 2000 based on the blood test results.  Nevertheless, the Veteran is not competent as a lay witness to offer such an opinion.  Rather, a diagnosis of diabetes requires specialized knowledge, training, or experience due to the complex nature of the condition and the endocrine system.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Despite the Veteran's arguments, there is no indication that the VA providers were not qualified or that the timing of the diagnosis or treatment for diabetes was inaccurate.  

Accordingly, the weight of the evidence establishes that the Veteran was first diagnosed and treated for diabetes in July 2007.  In other words, he did not meet all eligibility criteria for service connection for diabetes, specifically, a diagnosis of diabetes, prior to the effective date of the liberalizing law that allows presumptive service connection for diabetes based on herbicide exposure, or May 8, 2001, and continuously through the date his claim was received.  As such, he does not meet the criteria for retroactive payment, and the proper effective date is the date on which his claim was received, or July 26, 2007.  See 38 C.F.R. §§ 3.114(a), 3.400.  

As the preponderance of the evidence is against an effective date prior to July 26, 2007, for the grant of service connection for diabetes, the Veteran's claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to of July 26, 2007, for the grant of service connection for diabetes is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


